EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffery C. Giering on 7/18/2022.  The application has been amended as follows:
Claim 14, lines 3-4: change “(a) (i) detection, (ii) detection above background, or (iii) detection at a level that is greater than a level of corresponding sequence reads in subjects that do not have the condition” to “(a) (i)(ii) detection at a level that is greater than a level of corresponding sequence reads in subjects that do not have the condition”
Claim 22 has been rejoined
Claims 37-38, 42-43, 46-47, 51, 54, 57-58, 61-64, 66-67 and 69-71 are canceled

Response to Amendments and Arguments
2.	Applicant’s amendments and arguments filed 7/8/2022 have been fully considered.  Applicant’s amendment to claim 19 has obviated the rejection under 35 USC 112(b).  In view of applicant’s persuasive argument(s) as to how claim 1 distinguishes over the prior art (see pages 15-16 of applicant’s response filed 7/8/2022), the rejections under 35 USC 102 and 103 have been withdrawn.  Further in view of the examiner’s amendment above, claims 1-2, 6-7, 10, 13-14, 17-19, 21-24, 29 and 34-35 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639